Case: 21-1386    Document: 52     Page: 1   Filed: 05/19/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   ROBERT J. KLIPP,
                      Petitioner

                             v.

     DEPARTMENT OF HOMELAND SECURITY,
                  Respondent
            ______________________

                        2021-1386
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-0842-20-0192-I-1.
                 ______________________

                  Decided: May 19, 2022
                  ______________________

     JEFFREY H. JACOBSON, Jacobson Law Firm, Tucson,
 AZ, argued for petitioner.

     DAVID MICHAEL KERR, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for respondent. Also represented by
 BRIAN M. BOYNTON, CLAUDIA BURKE, MARTIN F. HOCKEY,
 JR.
                   ______________________

      Before DYK, REYNA, and STOLL, Circuit Judges.
 DYK, Circuit Judge.
Case: 21-1386     Document: 52     Page: 2    Filed: 05/19/2022




 2                                                KLIPP   v. DHS

     Robert Klipp appeals a decision of the Merit Systems
 Protection Board (“Board”) denying his request for retroac-
 tive law enforcement officer (“LEO”) retirement coverage
 for the period June 7, 2005, until November 22, 2009. In
 assessing whether Mr. Klipp was entitled to primary LEO
 credit for that period, the Board did not properly analyze
 whether fifty percent or more of Mr. Klipp’s actual duties
 were LEO duties under our decision in Crowley v. United
 States, 398 F.3d 1329 (Fed. Cir. 2005). That was error, and
 we vacate and remand to the Board for proceedings con-
 sistent with this opinion.
                        BACKGROUND
                               I
     The Federal Employees’ Retirement System Act pro-
 vides early retirement benefits to federal LEOs. See
 5 U.S.C. § 8412(d). LEOs are eligible to receive early re-
 tirement benefits after completing either 25 years of ser-
 vice as a law enforcement officer or 20 years of service after
 reaching 50 years of age (“LEO credit”). See id. An em-
 ployee requesting credit for past service “must submit a re-
 quest for a determination” to the employing agency. Off. of
 Pers. Mgmt., Special Retirement Provisions for Law En-
 forcement Officers, Firefighters, Air Traffic Controllers,
 and     Military    Reserve     Technicians,      § 46A3.2-3,
 https://www.opm.gov/retirement-services/publications-for
 ms/csrsfers-handbook/c046.pdf. If credit is denied, the em-
 ployee may seek review at the Board.                5 C.F.R.
 § 842.807(a). LEO credit may be awarded for time served
 in either a primary or secondary law enforcement position.
     Primary law enforcement positions earning credit are
 those in which an employee’s duties are primarily “the in-
 vestigation, apprehension, or detention of individuals sus-
 pected or convicted of offenses against the criminal laws of
 the United States, or [] the protection of officials of the
 United States against threats to personal safety,” and the
 duties are “sufficiently rigorous that employment
Case: 21-1386     Document: 52      Page: 3   Filed: 05/19/2022




 KLIPP   v. DHS                                              3

 opportunities should be limited to young and physically
 vigorous individuals.” 5 U.S.C. § 8401(17)(A)(i), (ii).
     Credit may also be awarded for time served in a sec-
 ondary, “supervisory or administrative position” if an em-
 ployee is “transferred directly” to that position after
 serving in a primary position “for at least three years.”
 § 8401(17)(C); see 5 C.F.R. § 842.803(b). A direct transfer
 from a primary to a secondary role is one that occurs “with-
 out a break in service exceeding 3 days.” 5 C.F.R.
 § 842.803(b)(1)(i).
                               II
     Mr. Klipp worked for the Department of Homeland Se-
 curity, Transportation Security Administration (“TSA” or
 “the agency”) from August 1991 until November 2009. In
 a parallel case, Mr. Klipp challenges the agency’s classifi-
 cation of the position he held from April 1998–July 2004 as
 a non-LEO position. Those proceedings began in July
 2008, when Mr. Klipp first requested retroactive LEO cov-
 erage for his entire career with DHS. The agency in Octo-
 ber 2016 determined that Mr. Klipp was entitled to LEO
 credit for the period 1991–98, but not for the period 1998–
 2008. An Administrative Judge (“AJ”) affirmed the
 agency’s decision, holding that: (1) Mr. Klipp’s 1991–1998
 position was eligible for primary LEO credit; (2) his 1998–
 2004 position was a non-LEO position; and (3) his 2004–
 2009 position was not eligible for LEO credit, despite the
 parties’ stipulation that it was properly classified as a sec-
 ondary position, because there was a more-than-three-day
 break in service between his primary position ending in
 1998 and his secondary position beginning in 2004.
     Mr. Klipp sought review of that decision by the full
 Board in September 2017, and that case is currently pend-
 ing before the Board. The sole issue in that case is ulti-
 mately whether Mr. Klipp was entitled to LEO credit for
 the period 1998–2004 because the parties stipulated to a
 secondary classification for the period 2004–2009.
Case: 21-1386    Document: 52      Page: 4    Filed: 05/19/2022




 4                                               KLIPP   v. DHS

     Thereafter, in March 2019, Mr. Klipp commenced the
 proceedings underlying this appeal. Before the agency, Mr.
 Klipp sought primary LEO credit from DHS for his post-
 2004 position (in contrast to the earlier proceedings, in
 which he sought secondary credit). Confusingly, although
 Mr. Klipp’s original request to the agency claimed that he
 was entitled to LEO credit for July 2004 through November
 2009, his appeal to the MSPB sought credit only for June
 7, 2005, through November 22, 2009 (“the relevant pe-
 riod”). We treat the June 2005 date as the relevant date
 for purposes of Mr. Klipp’s appeal.
     In July 2004, nearly one year before the relevant pe-
 riod, TSA hired Mr. Klipp to serve as a Supervisory Crimi-
 nal Investigator/Assistant Federal Security Director-Law
 Enforcement (“AFSD-LE”) for the New Orleans Interna-
 tional Airport (“MSY”). Supervisory Criminal Investiga-
 tors “[d]irect[] the work of subordinate law officers and
 investigators who administer laws, regulations, and policy
 pertaining to airport security.” J.A. 58.
     According to Mr. Klipp, after TSA hired him for the Su-
 pervisory Criminal Investigator role, the government
 never hired subordinate law enforcement officers or crimi-
 nal investigators for him to supervise. The government’s
 Standard Form 50 (“SF-50”), dated December 9, 2005, and
 entitled “Notification of Personnel Action,” reflects a coin-
 cident change in Mr. Klipp’s position title from “supervi-
 sory” criminal investigator to “nonsupervisory” criminal
 investigator, and the government confirmed that Mr. Klipp
 “did not supervise any individuals” in his role at MSY dur-
 ing the relevant period. J.A. 167. The government none-
 theless insisted that Mr. Klipp did not serve as a criminal
 investigator during the relevant period, but instead served
 as an AFSD-LE, the position title reflected on his retroac-
 tively corrected employment documents. See J.A. 177
 (2006), 180 (2007), 181 (2008), 183 (2009).
Case: 21-1386       Document: 52     Page: 5    Filed: 05/19/2022




 KLIPP   v. DHS                                                 5

     Mr. Klipp does not contend that the official position de-
 scription (AFSD-LE) entitles him to primary LEO credit.
 Instead, he argues that LEO credit can be awarded if the
 applicant’s actual duties were primarily LEO duties, even
 if the position description denotes a secondary position.
 Mr. Klipp applied for retroactive retirement coverage
 based on the theory that the actual duties of his position
 during the relevant period entitled him to primary LEO
 credit. He presented this argument in a March 4, 2019,
 email to the agency, requesting “a fair review of [his] crim-
 inal investigator time from July 2004 through November
 2009” to assess whether he occupied “a primary law en-
 forcement position.” J.A. 41.
      That request was denied in a January 24, 2020, email
 from TSA. The agency took the position that “regardless”
 of the actual duties of Mr. Klipp’s position, those duties “did
 not alter the classification of the position as secondary.”
 J.A. 38. The agency head issuing the decision also in-
 formed Mr. Klipp as follows:
       I note that while you did not raise a question about
       your service as an AFSD-LE as primary in your
       MSPB appeal, your assertion is based on the same
       period of service and facts which were already ad-
       dressed in the Determination letter issued to you
       in October 2016. It is the Agency’s position that no
       additional decision or determination is necessary.
       Although you have already filed an appeal on the
       Determination, and have a petition for review
       (PFR) pending, if you believe you are eligible to file
       another appeal with the MSBP you may do so by
       filing with the MSPB within thirty (30) days of the
       effective date of this action or within thirty (30)
       days of the date of this letter, whichever is later.
 Id.
    Mr. Klipp timely appealed the agency’s decision to the
 Board, which the AJ affirmed on November 16, 2020. He
Case: 21-1386     Document: 52     Page: 6    Filed: 05/19/2022




 6                                                KLIPP   v. DHS

 then appealed that decision to this court instead of seeking
 review by the full Board. The AJ’s decision became the de-
 cision of the Board. We have jurisdiction pursuant to 5
 U.S.C. § 1295(a)(9).
                         DISCUSSION
      We must set aside any “action, findings, or conclusions
 [of the Board] found to be” either “(1) arbitrary, capricious,
 an abuse of discretion, or otherwise not in accordance with
 law; (2) obtained without procedures required by law, rule,
 or regulation having been followed; or (3) unsupported by
 substantial evidence.” 5 U.S.C. § 7703(c).
                               I
     The MSPB has jurisdiction to review a “final decision
 of an agency head denying an individual’s request” for LEO
 credit. 5 C.F.R. § 842.807(a). The government first argues
 that the Board lacked the authority to adjudicate Mr.
 Klipp’s appeal. That is so, according to the government,
 because the agency’s January 2020 email was not a final,
 appealable decision by DHS—it was merely a “denial of a
 request for reconsideration of” the agency’s October 2016
 decision. Gov’t Br. at 21. Mr. Klipp disagrees with the gov-
 ernment’s characterization of the agency’s January 2020
 decision, claiming instead that it was “on its face a denial
 of a new request for coverage,” namely, a request for pri-
 mary LEO credit for his 2004–2009 service. Klipp Reply
 Br. at 6.
     The Board held that it had jurisdiction because the
 agency’s email was “a final decision under 5 C.F.R.
 § 842.807(a).” J.A. 8. The Board explained that the
 agency’s January 2020 decision “denied” Mr. Klipp’s first
 and only request to receive primary LEO credit for his
 2004–2009 employment and also highlighted the fact that
 the email “provided [Mr. Klipp] with Board appeal rights.”
 Id.
Case: 21-1386     Document: 52      Page: 7   Filed: 05/19/2022




 KLIPP   v. DHS                                              7

      We agree that the Board had jurisdiction. The agency’s
 January 2020 email was a final, appealable decision—it
 was a denial of Mr. Klipp’s request for his 2004–2009 posi-
 tion to be classified as a primary position. The govern-
 ment’s “reconsideration” theory is untenable because Mr.
 Klipp had never requested primary LEO credit for this po-
 sition prior to 2019. In the parallel proceedings, Mr. Klipp
 and the government have always stipulated to the fact that
 his position was a secondary role. It was therefore proper
 for the Board to exercise jurisdiction over Mr. Klipp’s new
 request for classification of his position as primary.
                               II
      The regulations under the statute describe what is re-
 quired to establish the right to primary LEO credit. To
 show that Mr. Klipp is entitled to primary LEO credit for
 the relevant period, he had to prove by a preponderance of
 the evidence, 5 C.F.R. § 1201.56(b)(2)(ii), that he occupied
 a “rigorous position whose primary duties [were] the inves-
 tigation, apprehension, or detention of individuals sus-
 pected or convicted of offenses against the criminal laws of
 the United States, or the protection of officials of the
 United States against threats to personal safety,” 5 C.F.R.
 § 842.802. Employees “whose primary duties involve
 maintaining order, protecting life and property, guarding
 against or inspecting for violations of law, or investigating
 persons other than those who are suspected or convicted of
 offenses against the criminal laws of the United States” are
 not entitled to primary LEO credit. Id.
      Primary duties are those that: “(a) [a]re paramount in
 influence or weight; that is, constitute the basic reasons for
 the existence of the position; (b) [o]ccupy a substantial por-
 tion of the individual’s working time over a typical work
 cycle; and (c) [a]re assigned on a regular and recurring ba-
 sis.” Id. “In general, if an employee spends an average of
 at least 50 percent of his or her time performing a duty or
Case: 21-1386     Document: 52     Page: 8    Filed: 05/19/2022




 8                                                KLIPP   v. DHS

 group of duties, they are his or her primary duties.” 1 Id.
 The regulations also require that the position be “so rigor-
 ous that employment opportunities should, as soon as rea-
 sonably possible, be limited (through establishment of a
 maximum entry age and physical qualifications) to young
 and physically vigorous individuals.” Id.
      This entitlement inquiry requires consideration of both
 the position description and the employee’s actual duties.
 In the first instance, the Board must base its determination
 on the “official documentation of the position” promulgated
 by the government. Crowley, 398 F.3d at 1340. If the po-
 sition “fails to qualify for LEO status” based on those offi-
 cial description documents, the Board “must afford the
 employee the opportunity to show that” the actual duties of
 their position are sufficient to establish LEO status, given
 that “agencies will not always keep job descriptions current
 to match the actual activities of the individuals who occupy
 described positions.” Id. Mr. Klipp’s request for LEO
 credit is based solely on the actual duties of his position.
     In Crowley, we held that “two major factors [] should
 be considered in determining whether a position should be
 conferred LEO status” based on its actual duties. Id. at
 1339. These two factors are “physical vigorousness” and
 “hazardousness.” Id. “Physical vigorousness,” the first and
 most important factor, is assessed by evaluating (in order
 of importance): whether the position has “(1) strenuous
 physical fitness requirements; (2) age requirements (such
 as a mandatory retirement age or a maximum entry age);
 [and] (3) a requirement that an employee be on call twenty-
 four hours a day.” Id.
     If the court concludes that the position is sufficiently
 vigorous, “then the second major factor necessary to


     1    “[E]mergency, incidental, or temporary” duties,
 “even if they meet the substantial portion of time criterion,”
 “cannot be considered ‘primary.’” 5 C.F.R. § 842.802.
Case: 21-1386     Document: 52      Page: 9    Filed: 05/19/2022




 KLIPP   v. DHS                                               9

 establish LEO status—hazardousness—must be consid-
 ered.” Id. A finding that a position is hazardous depends
 on whether it (again, in order of importance): (1) “requires
 frequent and consistent contact with criminal suspects on
 the part of the employee (including interrogation of sus-
 pects and pursuit or detention of criminals)”; and (2) “au-
 thorizes the employee to carry a firearm.” Id. Here, it is
 undisputed that Mr. Klipp was authorized to carry a fire-
 arm, so the focus is on the first hazardousness factor. In
 this respect, the record must show that “fifty percent or
 more of [the employee’s] actual duties” involved “frequent
 and consistent contact with criminal suspects.” Id. at
 1339–40.
      Whether the record here would support a finding that
 Mr. Klipp does not qualify for primary LEO credit, the
 “agenc[y] ha[d] a duty to provide” the court “with a suffi-
 cient explanation for [its] decision[] so that [the] decision[]
 may be judged against the relevant statutory standards.”
 Mullins v. Dep’t of Energy, 50 F.3d 990, 992 (Fed. Cir.
 1995). We agree with Mr. Klipp that the Board’s decision
 failed to adequately address his actual duties in a way that
 would enable court of appeals review.
     First, the Board failed to separately discuss the ques-
 tion of vigorousness in addition to assessing hazardous-
 ness, as was required under Crowley.
      The second error in the Board’s decision lies in its reli-
 ance on position descriptions as evidence of Mr. Klipp’s ac-
 tual duties for purposes of addressing hazardousness and
 its failure to separately address his actual duties. After
 correctly identifying the need to review Mr. Klipp’s “actual
 duties . . . to determine whether he is entitled to LEO re-
 tirement credit in a [primary] position,” J.A. 18, the Board
 continued to consider evidence of both the position descrip-
 tion and actual duties in a single step, and it reached its
 final conclusion—that Mr. Klipp failed to “establish[] by
 preponderant evidence [that] his position was created for
Case: 21-1386    Document: 52     Page: 10    Filed: 05/19/2022




 10                                              KLIPP   v. DHS

 the purpose of the investigation, apprehension, or deten-
 tion of individuals suspected or convicted of offenses
 against the criminal laws of the United States, or the pro-
 tection of officials of the United States against threats to
 personal safety”—“[b]ased on all the evidence.” J.A. 20 (em-
 phasis added).
      But our precedent is clear that the Board must make
 two independent findings: the first must be based on the
 position description evidence alone, and if that finding is
 adverse to the employee, the second must be based solely
 on evidence of his or her actual duties. Concluding that
 Mr. Klipp failed to establish that “his position was created”
 for a primary law enforcement purpose did not address
 whether, in light of his actual duties, he established that
 fifty percent or more of those duties were primary LEO du-
 ties.
     Third, in assessing hazardousness, the Board made
 seemingly contradictory findings as to Mr. Klipp’s actual
 duties. The Board’s decision explained:
      Even if the appellant frequently and regularly per-
      formed the duties of a primary covered position,
      these situations were of an emergency, incidental,
      or temporary nature. Such situations, even if the
      appellant spent a substantial portion of time on
      such duties, cannot be the basis for primary cover-
      age, pursuant to 5 C.F.R. § 842.802.
 J.A. 20–21.
     It is contradictory to conclude that Mr. Klipp’s primary
 LEO duties were merely “emergency, incidental, or tempo-
 rary” while also concluding that he “frequently and regu-
 larly performed the duties of a primary covered position.”
 Id. Moreover, the Board observed that one of Mr. Klipp’s
 coworkers, who began working with him in August 2008,
 testified that Mr. Klipp “spent at least 50 percent of his
 time pursuing criminal investigations.” J.A. 19. And
Case: 21-1386      Document: 52     Page: 11   Filed: 05/19/2022




 KLIPP   v. DHS                                            11

 under our precedent, if those regularly performed primary
 duties constituted fifty percent or more of Mr. Klipp’s ac-
 tual duties, he would likely have satisfied the hazardous-
 ness test, since he was authorized to carry a firearm.
      We reiterate that the Board was “not free to refuse to
 follow circuit precedent,” and to do so constituted error.
 E.g., In re Sang Su Lee, 277 F.3d 1338, 1344 (Fed. Cir.
 2002) (quoting Nat’l Lab. Rels. Bd. v. Ashkenazy Prop.
 Mgmt. Corp., 817 F.2d 74, 75 (9th Cir. 1987)); id. at 1346
 (“Sound administrative procedure requires that the agency
 apply the law in accordance with statute and precedent.”).
 Under these circumstances, we must vacate the Board’s de-
 cision and remand for further proceedings. E.g., Fed. Elec-
 tion Comm’n v. Akins, 524 U.S. 11, 25 (1998) (“If a
 reviewing court agrees that the agency misinterpreted the
 law, it will set aside the agency’s action and remand the
 case.”); Mullins, 50 F.3d at 992 (“[F]ailure to provide [] an
 explanation [for departing from governing law] is grounds
 for striking down the action.”).
     We finally note that at oral argument, the parties ap-
 peared to agree that consolidation of this proceeding with
 the other pending Board proceeding would be desirable.
 On remand, we urge the parties to consider how such con-
 solidation might be accomplished.
                         CONCLUSION
      For the foregoing reasons, we vacate the agency’s deci-
 sion and remand for proceedings consistent with this opin-
 ion.
                  VACATED AND REMANDED
                            COSTS

 Costs to appellant.